Case: 15-51041      Document: 00513736689         Page: 1    Date Filed: 10/27/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 15-51041                             FILED
                                  Summary Calendar                    October 27, 2016
                                                                        Lyle W. Cayce
                                                                             Clerk


KENNETH RAY JOHNSON,

                                                 Petitioner–Appellant,

versus

UNITED STATES OF AMERICA,

                                                 Respondent–Appellee.




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:15-CV-241




Before SMITH, CLEMENT, and GRAVES, Circuit Judges.
PER CURIAM: *

       Kenneth Johnson, federal prisoner # 38827-177, who was convicted of



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-51041     Document: 00513736689     Page: 2    Date Filed: 10/27/2016


                                  No. 15-51041

aiding and abetting the distribution of methamphetamine, appeals the dis-
missal of his purported 28 U.S.C. § 2241 petition. Johnson failed to file a notice
of appeal within 60 days of the entry of the judgment of dismissal. See FED. R.
APP. P. 4(a)(1)(B)(i). The judgment was entered on August 28, 2015, so the
60th day was October 27, 2015. The notice of appeal was filed the next day,
October 28, giving Johnson the benefit of the prison mailbox rule.

      Nothing in the notice of appeal can be reasonably construed as a motion
for extension of time to appeal based on excusable neglect or good cause. See
FED. R. APP. P. 4(a)(5). Although the notice of appeal states that the judgment
was served on September 21, 2015, it cannot be treated as a motion to reopen
the time to appeal based on a claim that Johnson did not receive notice of the
entry of judgment within 21 days of entry, see FED. R. APP. P. 4(a)(6)(A), be-
cause Johnson did not move to reopen within 14 days after receiving notice of
the entry.

      The time limit for filing a notice of appeal of a civil judgment is jurisdic-
tional, Bowles v. Russell, 551 U.S. 205, 208–14 (2007), so we lack jurisdiction
to consider the appeal, which is therefore DISMISSED. Johnson’s motion for
appointment of counsel is DENIED.




                                        2